DETAILED ACTION

	NOTE: the new grounds of rejection set forth in this Office Action were not necessitated by the amendments to the claims. Accordingly, this Office Action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 08/30/2021 have been entered. The amendments canceled claims 2 and 3. Therefore, claims 1 and 4-8 remain pending in the application.
Response to Arguments
Applicant’s arguments (starting on pg. 6 of the Remarks) filed 08/30/2021, with respect to the rejections of claim 1 under 35 USC §§ 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of previously-cited Kobayashi (US 9,061,341 B2). See the current rejections set forth below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear what structure “a longitudinal direction” in line 19 is referring to.
Regarding claim 7: the recitations “relatively high surface accuracy” and “relatively low surface accuracy” render the claim indefinite because it is unclear what the surface accuracy is relative to, and because the metes and bounds of “high” and “low” have not been set forth and, thus, are unclear.
The claim also recites “each of the refrigerant guide grooves extends not toward the part of an associated one of the flange molding parts requiring the high surf ace accuracy but toward the part requiring the low surface accuracy”. Examiner notes that applicant is attempting to further define/limit the guide grooves relative to the work-piece, which is improper because the work-piece has not been positively recited and is not germane to the patentability of the machine. Therefore, it is unclear if applicant intends for the work-piece to be required in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:



Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 9,061,341 B2).
Regarding claim 1: Kobayashi discloses A hot press machine for press-molding a heated metal work-piece and cooling the pressed work-piece using a refrigerant, the machine comprising:
an upper mold and a lower mold (see figs. 1, 7), each having a press-molding surface for press-molding the work-piece into a predetermined shape (figs. 9A-9D), the press-molding surfaces corresponding to each other (fig. 9B), wherein
at least one of the upper mold or the lower mold includes:
a refrigerant ejection port (3af, fig. 15) in the press-molding surface to eject the refrigerant;
a plurality of refrigerant guide grooves (horizontal grooves connecting 3af to 3ah) in the press-molding surface to guide the refrigerant ejected from the refrigerant ejection port (3af) to an outer portion of the press molding surface (see fig. 15) with the refrigerant being in contact with the work-piece (col. 10, lns. 19-23);
a single connecting groove (2V1) connected to the refrigerant guide grooves and formed at the outer portion of the press-molding surface into which the refrigerant flows from the refrigerant guide grooves (see fig. 15, refrigerant flows out of 3af and into 3ah); and
a refrigerant discharge port (3ah) in the connecting groove (2V1), 

the press-molding surface extends in a longitudinal direction (vertical direction in fig. 15),
at least a part of the press-molding surface has the refrigerant ejection ports arranged alternately on one side and the other side of the press-molding surface (relative to the ejection ports in the center of the surface), when the press-molding surface is viewed in the longitudinal direction (see the boxed portions in annotated fig. 1 below),

    PNG
    media_image1.png
    441
    564
    media_image1.png
    Greyscale

Annotated Figure 1


some of the refrigerant guide grooves extend from each of the refrigerant ejection ports formed on the one side of the press-molding surface toward the other side of the press-molding surface (see the top arrows in annotated fig. 2 below), and
the others of the refrigerant guide grooves extend from each of the refrigerant ejection ports formed on the other side of the press-molding surface toward the one side of the press-molding surface (see the bottom arrows in annotated fig. 2 below).

    PNG
    media_image2.png
    441
    564
    media_image2.png
    Greyscale

Annotated Figure 2


	The configuration the coolant flow portion illustrated in fig. 15 does not disclose the refrigerant discharge port is formed at a part of the connecting groove apart from connecting points between the connecting groove and the refrigerant guide grooves.
	However, Kobayashi teaches a modification of the coolant flow portion in fig. 17 wherein the refrigerant discharge port (3af) is formed at a part of the connecting groove (2) apart from connecting points between the connecting groove and the refrigerant guide grooves (6).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of fig. 15 such that the refrigerant discharge port is formed at a part of the connecting groove apart from connecting points between the connecting groove and the refrigerant guide grooves, as taught by configuration of fig. 17, since it has been held that the rearrangement of known parts is an obvious modification that is within the level of ordinary skill in the art, as long as the rearrangement does not modify the operation of the machine (MPEP 2144.04 VI).
Regarding claim 5, which depends on claim 1: the configuration of fig. 15 of Kobayashi teaches the refrigerant guide grooves (horizontal grooves connecting 3af to 3ah) extend from the refrigerant ejection port (3af) not in the longitudinal direction (the vertical direction) but in a transverse direction (horizontal direction) of the press-molding surface.
Regarding claim 6, which depends on claim 1: Kobayashi discloses in order to provide a press-molded product with a substantially concave hat like cross-section from the work-piece (see fig. 9D), the press molding surface of each of the upper and the lower molds (41, fig. 7, and 1, fig. 1, respectively) includes:
a top wall molding part configured to mold a top wall of the concave hat like press-molded product (compare figs. 1, 7 and 9);
side wall molding parts continuous with the top wall molding part and configured to mold side walls of the press-molded product, the side wall molding parts corresponding to each other (compare figs. 1, 7 and 9); and
flange molding parts continuous with the respective side wall molding parts and configured to mold flanges of the press-molded product (compare figs. 1, 7 and 9), the refrigerant ejection port (3af, fig. 15) is formed in the top wall molding part of the press-molding surface,
the refrigerant guide grooves (the horizontal grooves in fig. 15 and corresponding grooves of figs. 1 and 7) extend from the refrigerant ejection ports (3af, fig. 15) in the top wall molding part through the side wall molding parts to the flange molding parts that form the outer portion of the press-molding surface (see fig. 15 which illustrates a top view of the lower mold having ejection ports 3af in the center and outer edges of the top wall molding part, and 
the refrigerant discharge port (3ah) is formed in the flange molding part (see fig. 15).
Regarding claim 8, which depends on claim 1: Kobayashi discloses that the refrigerant is a liquid (col. 15, lns. 52-54).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art as exemplified by Kobayashi (US 9,061,341 B2) and Hielscher et al. (US 8,707,751) fails to disclose or render obvious in combination the following limitations in combination with the other limitations of the claims:
“each of the refrigerant ejection ports on the one side of one of the upper and the lower molds is located in an intermediate position between adjacent ones of the refrigerant ejection ports on the one side of the other of the molds, and each of the refrigerant ejection ports on the other side of one of the upper and the lower molds is located in an intermediate position between adjacent ones of the refrigerant ejection ports on the other side of the other of the molds” (clm. 4)
“each of the flanges of the press-molded product includes a part requiring relatively high surface accuracy and a part requiring relatively low surface accuracy” (clm. 7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD T TOLAN/Primary Examiner, Art Unit 3725